October 11, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  AUGUSTIN GABRIEL CABRERA, Appellant

NO. 14-15-00663-CR                          V.

                        THE STATE OF TEXAS, Appellee
                      ________________________________



       This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the punishment portion of
the judgment REVERSED and REMANDED for a new punishment hearing.

      We further order this decision certified below for observance.